DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7,9-11,13-17 and 19-23, in the reply filed on 06/07/2022 is acknowledged.
Claims 8,12,18, 24-33 were canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 recites the limitation "the voided regions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5, 10-11, 19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wirz (20190067232) in view of Rathburn (2013/0105984).
Regarding claim 1,   figure 5 [0002-0003], Wirz disclose:
  1. (Original) A device comprising: a carrier plate 240; and a die 210 including a mating surface with a patterned thin film 270 surface bonded to the carrier plate 240 using a solder preform 280 with voids 246 that overlay the patterned thin film on the die 210, wherein the thin film surface is disposed opposite a moat 245 in a mating surface of the carrier plate 240, and wherein the voided regions 246 remain free of solder 280 when the solder 280 is reflowed; except that the thin film is made of metal or metal oxide.  

    PNG
    media_image1.png
    408
    656
    media_image1.png
    Greyscale
 
Rathburn discloses a device having a thin film 412 (fig 15, [0089-0092]), made of metal oxide.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Wirz to teachings of the metal oxide as taught by Rathburn, because metal oxide material is well known in the art to use for laminating the die’s surface in the packaging device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figure 5 [0002-0003], Wirz and Rathburn disclose:
2. (Original) The device of claim 1, wherein the metal oxide surface 412 (fig 15, Rathburn) is disposed on one side of the device 408 (fig 15, Rathburn), and the moat 245 and at least one port are disposed on the face of the carrier plate affixed to the side of the of the device with the metal oxide surface.  

As to claim 3, figure 5 [0002-0003], Wirz and Rathburn disclose:
3. (Original) The device of claim 1, wherein the die 210 further comprises: a thin metal film stack (see mark up fig 5) disposed on the die 210 to promote adhesion of the solder 280 prior to the deposition of the patterned thin film.  


    PNG
    media_image2.png
    423
    663
    media_image2.png
    Greyscale

As to claim 4, figure 5 [0002-0003], Wirz and Rathburn disclose:
4. (Original) The device of claim 3, wherein the stack comprises an adhesion layer.  

As to claim 5, figure 5 [0002-0003], Wirz and Rathburn disclose:
5. (Original) The device of claim 3, wherein the stack comprises a diffusion blocking layer 250.  

As to claim 10, figure 5 [0002-0003], Wirz and Rathburn disclose:
10. The device of claim 1, wherein the patterned thin film of metal is at least one selected from the group consisting of: Al, Ti, and Cr.  

As to claim 11, figure 5 [0002-0003], Wirz and Rathburn disclose:
11. (Original) The device of claim 1, wherein the solder free regions are discontinuous.  
 
As to claim 19, figure 5 [0002-0003], Wirz and Rathburn disclose:
19. (Original) The device of claim 1, further comprising: a metal with a low coefficient of thermal expansion (CTE) over the temperature range between room temperature and a reflow temperature of the solder to bond the die 210 to the carrier plate 240.  
As to claim 21, figure 5 [0002-0003], Wirz and Rathburn disclose:
21. (Original) The device of claim 1, further comprising: a metal carrier plate 240 bonded to the die 210 with a layer of the solder 230.  

As to claim 22, figure 5 [0002-0003], Wirz and Rathburn disclose:
22. (Original) The device of claim 21, wherein the metal carrier plate240  comprises moats 245, wherein excess solder is captured.  

As to claim 23, figure 5 [0002-0003], Wirz and Rathburn disclose:
23. (Original) The device of claim 1, wherein the patterned thin film 412 (fig 15, Rathburn) is at least one selected from the group consisting of: a metal oxide, and a semiconductor oxide.  

Allowable Subject Matter
Claims 6-7,9,13-17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nah (2017/0170140) discloses a packaging device with solder and voids.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813